Title: From James Madison to Albert Gallatin, 30 October 1807
From: Madison, James
To: Gallatin, Albert



Sir.
Department of State, October 30th. 1807.

I have the honor to request that you cause a remittance of Thirteen hundred & eighty eight pounds, ninteen shillings & two pence stg: to be made to William Lyman, Consul of the United States at London; for the purpose of paying the balance still due to Robert Slade and the other Proctors employed by the United States in relation to prize causes.  The remittance to be made out of the appropriations for the prosecution & defence of prize causes, and the said Wm: Lyman to be charged with that amount on the Books of the Treasury.  I am &c.

James Madison.

